DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  PALM BEACH BRAIN & SPINE and
                      AMOS O. DARE, M.D.,
                           Appellants,

                                     v.

               LOUSELINE NOEL and BRITTANY MONGER,
                            Appellees.

                              No. 4D17-2516

                               [July 5, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara McCarthy, Judge; L.T. Case No. CACE14-
019587(21).

   Nicole Martell and Jocelyn E. Ezratty of David Di Pietro & Associates,
P.A., Fort Lauderdale, for appellants.

  Warren B. Kwavnick of Cooney Trybus Kwavnick Peets, Fort
Lauderdale, for appellee Brittany Monger.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.